                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



TAVON M. MAYS,

                      Plaintiff,

       v.                                           Civil Action 2:20-cv-1060
                                                    Judge Edmund A. Sargus, Jr.
                                                    Magistrate Judge Jolson
THE COLUMBUS POLICE DEP, et al.,

                      Defendants.


                                    OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Motion to Amend/Correct (Doc. 22). For the

reasons set forth below, the Motion is DENIED.

I.     BACKGROUND

       This case began on February 26, 2020, when Plaintiff brought suit against Defendants The

Columbus Police Department, Officer Troy M. Hammel, and Officer Serge Akpalo. (Doc. 1).

Defendants were served, and they answered the Complaint. (Doc. 6). The Undersigned then

issued a scheduling order. (Doc. 12). Relevant here, October 15, 2020, was set as the deadline for

amending the pleadings. (Id.). Then, on March 9, 2021, Plaintiff filed another lawsuit. Mays v.

Franklin County Correctional Center I, No. 2:21-cv-986 (S.D. Ohio Mar. 9, 2021). The matter

was reassigned to District Judge Sargus and the Undersigned. It quickly became clear that the new

lawsuit was based upon the same allegations as the above captioned case. Accordingly, the Court

dismissed the new lawsuit and ordered Plaintiff to seek amendment in this case. (Doc. 20).

Plaintiff did so, and Plaintiff’s Motion to Amend/Correct is now before the Court. (See Doc. 22).
II.    STANDARD

       Trial courts enjoy broad discretion in deciding motions for leave to amend. See Gen. Elec.

Co. v. Sargent & Lundy, 916 F.2d 1119, 1130 (6th Cir. 1990). When a party seeks leave of court

to amend a pleading, “[t]he court should freely give leave when justice so requires.” Fed. R. Civ.

P. 15(a)(2). This rule “reinforce[s] the principle that cases ‘should be tried on their merits rather

than the technicalities of pleadings.’” Inge v. Rock Finan. Corp., 388 F.3d 930, 936 (6th Cir. 2004)

(quoting Moore v. City of Paducah, 790 F.2d 557, 559 (6th Cir. 1986)). In interpreting this Rule,

“[i]t should be emphasized that the case law in this Circuit manifests liberality in allowing

amendments to a complaint.” Parchman v. SLM Corp., 896 F.3d 728, 736 (6th Cir. 2018) (citation

and internal quotation marks omitted).

       In the absence of any apparent or declared reason—such as undue delay, bad faith
       or dilatory motive on the part of the movant, repeated failure to cure deficiencies
       by amendments previously allowed, undue prejudice to the opposing party by virtue
       of allowance of the amendment, futility of amendment, etc.—the leave sought
       should, as the rules require, be “freely given.”

Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 640–41 (6th Cir. 2018) (quoting Foman v.

Davis, 371 U.S. 178, 182 (1962)).

       Yet, “[o]nce a pleading deadline has passed, litigants must meet the higher threshold for

modifying a scheduling order found in Rule 16(b).” Shane v. Bunzl Distribution USA, Inc., 275

F. App’x 535, 536 (6th Cir. 2008) (citing Leary v. Daeschner, 349 F.3d 888, 906–07 (6th Cir.

2003)). “[T]he touchstone of the good cause inquiry under Rule 16(b) is whether the moving party

acted diligently in attempting to meet the deadline set forth in the pretrial order.” Permasteelisa

CS Corp. v. Airolite Co., LLC, No. 2:06-cv-0569, 2007 WL 1683668, at *2 (S.D. Ohio June 8,

2007). The Court must also consider “the potential prejudice to the nonmovant.” Leary, 349 F.3d




                                                 2
at 909. Because the deadline for amending the pleadings has passed (see Doc. 12), the Court

considers both Rules 15 and 16.

III.   DISCUSSION

       In his Motion, Plaintiff seeks to add Franklin County Correctional Center I as a defendant

in this lawsuit. It appears that he believes the correctional center, in addition to the other named

defendants, is responsible for violating his constitutional rights. (See generally Doc. 22). All of

Plaintiff’s claims arise from his arrest and imprisonment on March 16, 2019. (See Doc. 1-1). As

noted, the deadline to add parties expired on October 15, 2020, nearly seven months ago.

Consequently, Plaintiff must explain the delay and otherwise show his diligence. Plaintiff has not

done so. Indeed, he could have sued the correctional center from the start because he of course

knew he was housed there. So Plaintiff has not been diligent. Permasteelisa CS Corp., 2007 WL

1683668, at *2 (noting that the touchstone of the Rule 16 inquiry is the movant’s diligence). And

Plaintiff has not explained why he did not seek this amendment sooner.

       Moreover, Plaintiff notes that he “want[s] to make sure all appropriate parties are held

accountable[.]” (Doc. 22 at 3). Yet, Franklin County Correctional Center I is not amenable to

suit. Title 42 U.S.C. § 1983 provides that “[e]very person who, under the color of any statute . . .

subjects, or causes to be subjected, any citizen of the United States . . . to the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party

injured. . . .” 42 U.S.C. § 1983. A local jail or correctional facility is not a “person” subject to

suit under 42 U.S.C. § 1983. See Parker v. Mich. Dept. of Corrs., 65 F. App’x 922 (6th Cir. 2003)

affirming dismissal of department of corrections); Black v. Hamilton Cty. Clerk of Courts &




                                                 3
Justice Ctr., No. 1:21-cv-004, 2021 U.S. Dist. LEXIS 76550 (S.D. Ohio Mar. 17, 2021)

(dismissing correctional facility).

       Additionally, the Court notes that Defendants would suffer prejudice if another party was

added at this stage. Leary, 349 F.3d at 909 (requiring courts to consider “the potential prejudice

to the nonmovant”). Plaintiff has been deposed (Doc. 21), discovery has closed, and the dispositive

motion deadline is fast-approaching. (See Doc. 12 (setting July 15, 2021, as dispositive motion

deadline). To add parties at this point would delay resolution and prejudice Defendants.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion to Amend/Correct (Doc. 22) is DENIED.



Date: May 6, 2020                                    /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                4
